Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (a rotor blade comprising: a rotor blade pair comprising a mount, a first airfoil and a second airfoil; the mount comprising a forked body with a first leg and a second leg; the first airfoil connected to the first leg; and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil, the rotor blade made of metal or intermetallic material (figures 1-6 and 18-20)) in the reply filed on July 19, 2021 is acknowledged.

Claims 5, 10, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 23, 2021.

Specification
The disclosure is objected to because it is replete with grammatical errors too numerous to point out in each and every instance. The following are several examples of defects. The specification should be carefully proofread for additional defects.  
Appropriate correction is required.
In paragraph 73, “disassembly” should be changed to -- disassembled --.

In paragraph 79, line 2, “form” should be changed to -- from --.
In paragraph 80, lines 2 and 6, “boarder” should be changed to -- border --.
In paragraphs 89-91, line 1, “slide” should be changed to -- slid --.

Claim Objections
Claims 11-18 are objected to because of the following informalities:  Appropriate correction is required.
In claim 11, line 1, -- a -- should be inserted after “for”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlow 3,266,770.

The forked body further includes a bridge formed by 14 arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge (claim 6).
The rotor blade further comprises a first platform segment 16 mounted on the first leg; and a second platform segment 16 mounted on the second leg and circumferentially abutted next to the first platform segment (claim 7).
Also disclosed is a rotor assembly for the gas turbine engine, comprising: a rotor disk assembly 25, 26; and a plurality of rotor blade pairs 17, 17 arranged circumferentially around an inherent centerline in an annular array, each of the plurality of rotor blade pairs mounted to the rotor disk assembly, and the plurality of rotor blade pairs comprising a first rotor blade pair; the first rotor blade pair including the first airfoil, the second airfoil and the forked mount connecting the first airfoil and the second airfoil to the rotor (claim 11).
The rotor disk assembly includes a first rotor disk 25 and a second rotor disk 26; and the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk (claim 12).
The rotor disk assembly further includes a plurality of disk mounts 30 connecting the first rotor disk and the second rotor disk together; the plurality of disk mounts comprising a first disk 
The rotor assembly further comprises: the first platform segment mounted on the first leg of the forked mount, the first airfoil connected to and projecting radially away from the first leg to a first airfoil tip; and the second platform segment mounted on the second leg of the forked mount, the second airfoil connected to and projecting radially away from the second leg to a second airfoil tip (claim 15).
The rotor disk assembly includes the first rotor disk and the second rotor disk; and the first platform segment and the second platform segment are mounted to and are axially between the first rotor disk and the second rotor disk (claim 16).
The rotor assembly includes the first rotor disk and the second rotor disk; a first flange F1 of the first platform segment projects into the interior of the first rotor disk; and a second flange F2 of the second platform segment projects into the interior of the first rotor disk (claim 17).
Note the annotated figure below.


    PNG
    media_image1.png
    541
    752
    media_image1.png
    Greyscale



Claims 1, 6-7, 9, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason 2,957,675.
Disclosed is a rotor blade for a gas turbine engine, comprising: a rotor blade pair comprising a mount M, a first airfoil 14 and a second airfoil 14; the mount comprising a forked body with a first leg 12 and a second leg 12; the first airfoil connected to the first leg; and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil (claim 1).
The forked body further includes a bridge (either formed by M or 15) arranged between and connected to the first leg and the second leg; and the first leg and the second leg 
The rotor blade further comprises a first platform segment P1 mounted on the first leg; and a second platform segment P2 mounted on the second leg and circumferentially abutted next to the first platform segment (claim 7).
The rotor blade further comprises a first element 22 mounted on the first leg and nested in a first notch 16 in the first platform segment, the first element configured as a first damper element; and a second element 22 mounted on the second leg and nested in a second notch 16 in the second platform segment, the second element configured as a second damper element (claim 9).
Also disclosed is a rotor assembly for the gas turbine engine, comprising: a rotor disk assembly 10; and a plurality of rotor blade pairs 11, 11 and 11, 11 arranged circumferentially around an inherent centerline in an annular array, each of the plurality of rotor blade pairs mounted to the rotor disk assembly, and the plurality of rotor blade pairs comprising a first rotor blade pair 11, 11; the first rotor blade pair including the first airfoil, the second airfoil and the forked mount connecting the first airfoil and the second airfoil to the rotor (claim 11).
The rotor assembly further comprises: the first platform segment mounted on the first leg of the forked mount, the first airfoil connected to and projecting radially away from the first leg to a first airfoil tip; and the second platform segment mounted on the second leg of the forked mount, the second airfoil connected to and projecting radially away from the second leg to a second airfoil tip (claim 15).
The rotor assembly further comprises the first element mounted on the first leg and seated in the first notch in the first platform segment, the first element configured as the first damper 
Note the annotated figure below.


    PNG
    media_image2.png
    746
    700
    media_image2.png
    Greyscale


	Claims 1-3, 6, 11-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matheny 5,725,353.
Disclosed is a rotor blade for a gas turbine engine, comprising: a rotor blade pair comprising a mount collectively formed by 42, a first airfoil 36 and a second airfoil 38; the mount comprising a forked body with a first leg 52 and a second leg 54; the first airfoil connected to the first leg; and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil (claim 1).
The rotor blade pair is configured as a monolithic body (claim 2).
The rotor blade pair comprises metal, as column 5, lines 57-60 state that the rotor blade pair may be an alloy. From Dictionary.com, an alloy is a substance composed of two or more metals (claim 3).
The forked body further includes a bridge B arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge (claim 6).
Also disclosed is a rotor assembly for the gas turbine engine, comprising: a rotor disk assembly 32; and a plurality of rotor blade pairs 36, 38 and 36, 38 arranged circumferentially around a centerline 28 in an annular array, each of the plurality of rotor blade pairs mounted to the rotor disk assembly, and the plurality of rotor blade pairs comprising a first rotor blade pair; the first rotor blade pair including the first airfoil, the second airfoil and the forked mount connecting the first airfoil and the second airfoil to the rotor (claim 11).

The rotor disk assembly further includes a plurality of disk mounts collectively formed by 86 and 98 connecting the first rotor disk and the second rotor disk together; the plurality of disk mounts comprising a first disk mount 86, 98 further configured to connect the forked mount to the first rotor disk and the second rotor disk (claim 13).
The first disk mount is seated within a groove 56 in the forked mount and radially retains the first rotor blade pair (claim 14).
The rotor assembly further comprises: a first platform segment F mounted on the first leg of the forked mount, the first airfoil connected to and projecting radially away from the first leg to a first airfoil tip; and a second platform segment S mounted on the second leg of the forked mount, the second airfoil connected to and projecting radially away from the second leg to a second airfoil tip (claim 15).
The rotor disk assembly includes the first rotor disk and the second rotor disk; and the first platform segment and the second platform segment are mounted to and are axially between the first rotor disk and the second rotor disk (claim 16).
Also disclosed is the rotor assembly for the gas turbine engine, comprising: the first rotor disk rotatable about a rotational axis 28; the second rotor disk rotatable about the rotational axis; and the plurality of rotor blade pairs arranged circumferentially around the rotational axis, each of the plurality of rotor blade pairs mounted to and arranged axially between the first rotor disk and the second rotor disk, and the plurality of rotor blade pairs comprising the first rotor blade 
	Note the annotated figure below.

    PNG
    media_image3.png
    603
    609
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Harlow 3,266,770, Mason 2,957,675, or Matheny 5,725,353.
Harlow, Mason, or Matheny 5,725,353 disclose rotor blades substantially as claimed as set forth above, including blade pairs, but do not disclose that the rotor blade pair comprises intermetallic material.

Official Notice is taken that gas turbine engine rotor blades commonly are made of TiAl, which is an intermetallic material that provides high strength and allows for withstanding high temperature operation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade pair of either Harlow, Mason, or Matheny 5,725,353 such that the rotor blade pair comprises intermetallic material in the form of TiAl, for the purpose of providing high strength and allowing for withstanding high temperature operation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 3, 6, 11, 12, 13, 14, 15, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable all over claim 1 of copending Application No. 16/746,321 in view of Matheny 5,725,353.
Claim 1 of copending Application No. 16/746,321 claims substantially the same subject matter as the above claims of the present application, but does not claim a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil (claim 1), does not claim that the rotor blade pair is configured as a monolithic body (claim 2), does not claim that the rotor blade pair comprises metal (claim 3), does not claim that the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge (claim 6), does not claim that the plurality of rotor blade pairs arranged circumferentially around the centerline in an annular array (claim 11), does not claim that the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk (claim 12), does not claim the plurality of disk mounts comprising a first disk mount further configured to connect the forked mount to the first rotor disk and the second rotor disk (claim 13), does not claim the first disk mount is seated within a groove in the forked mount and radially retains the first rotor blade pair (claim 14), does not claim that the rotor assembly further comprises: the first platform segment mounted on the first leg of the 

As set forth previously above, Matheny 5,725,353 shows the plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil, the rotor blade pair is configured as a monolithic body, the rotor blade pair comprises metal, the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge, the plurality of rotor blade pairs arranged circumferentially around the centerline in an annular array, the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk, the plurality of disk mounts comprising a first disk mount further configured to connect the forked mount to the first rotor disk and the second rotor disk, the first disk mount is seated within a groove in the forked mount and radially retains the first rotor blade pair, the rotor assembly further comprises: the first platform segment mounted on the first leg of the forked mount, the first airfoil connected to and projecting radially away from the first leg to a first airfoil tip; and the second platform segment 

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor assembly of claim 1 of copending Application No. 16/746,321 as a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil, the rotor blade pair is configured as a monolithic body, the rotor blade pair comprises metal, the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge, the plurality of rotor blade pairs arranged circumferentially around the centerline in an annular array, the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk, the plurality of disk mounts comprising a first disk mount further configured to connect the forked mount to the first rotor disk and the second rotor disk, the first disk mount is seated within a groove in the forked mount and radially retains the first rotor blade pair, the rotor assembly further comprises: the first platform segment mounted on the first leg of the forked mount, the first airfoil connected to and projecting radially 

Claims 1, 6, 7, 9, 11, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable all over claim 1 of copending Application No. 16/746,321 in view of Mason 2,957,675.
Claim 1 of copending Application No. 16/746,321 claims substantially the same subject matter as the above claims of the present application, but does not claim a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil (claim 1), does not claim that the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge (claim 6), does not claim that the rotor blade further comprises a first platform segment mounted on the first leg; and a second platform segment mounted on the second leg and circumferentially abutted next to the first platform segment (claim 7), does not claim that the rotor blade further comprises a first element mounted on the first leg and nested in a first notch in the first platform segment, the first 

As set forth previously above, Mason shows the plurality of blade pairs is with the second airfoil arranged circumferentially next to the first airfoil, the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge, the rotor blade further comprises a first platform segment mounted on the first leg; and a second platform segment mounted on the second leg and circumferentially abutted next to the first platform segment, the rotor blade further comprises a first element mounted on the first leg and nested in a first notch in the first platform segment, the first element configured as a first damper element; and a second element mounted on the second 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor assembly of claim 1 of copending Application No. 16/746,321 as a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil, the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge, the rotor blade further comprises a first platform segment mounted on the first leg; and a second platform segment mounted on the second leg and circumferentially abutted next to the first platform segment, the rotor blade further comprises a first element mounted on the first leg and nested in a first notch in the first platform segment, the first element 

Claims 1, 6, 7, 11, 12, 13, 15, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable all over claim 1 of copending Application No. 16/746,321 in view of Harlow 3,266,770.
Claim 1 of copending Application No. 16/746,321 claims substantially the same subject matter as the above claims of the present application, but does not claim a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil (claim 1), does not claim that the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg project radially away from the bridge (claim 6), does 

As set forth previously above, Harlow shows the plurality of blade pairs is with the second airfoil arranged circumferentially next to the first airfoil, the forked body further includes a bridge arranged between and connected to the first leg and the second leg; and the first leg and the second leg circumferentially diverge from one another as the first leg and the second leg 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor assembly of claim 1 of copending Application No. 16/746,321 as a plurality of blade pairs with the second airfoil arranged circumferentially next to the first airfoil, the forked body further includes a bridge arranged 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/746,321 and Matheny 5,725,353 as applied to claim 1 above.


Official Notice is taken that gas turbine engine rotor blades commonly are made of TiAl, which is an intermetallic material that provides high strength and allows for withstanding high temperature operation.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade pair of claim 1 of copending Application No. 16/746,321 such that the rotor blade pair comprises intermetallic material in the form of TiAl, for the purpose of providing high strength and allowing for withstanding high temperature operation.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/746,321 and Mason 2,957,675 as applied to claim 1 above.
The modified rotor assembly of claim 1 of copending Application No. 16/746,321 shows all of the claimed subject matter except for the rotor blade pair comprises intermetallic material.

Official Notice is taken that gas turbine engine rotor blades commonly are made of TiAl, which is an intermetallic material that provides high strength and allows for withstanding high temperature operation.



Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/746,321 and Harlow 3,266,770 as applied to claim 1 above.
The modified rotor assembly of claim 1 of copending Application No. 16/746,321 shows all of the claimed subject matter except for the rotor blade pair comprises intermetallic material.

Official Notice is taken that gas turbine engine rotor blades commonly are made of TiAl, which is an intermetallic material that provides high strength and allows for withstanding high temperature operation.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade pair of claim 1 of copending Application No. 16/746,321 such that the rotor blade pair comprises intermetallic material in the form of TiAl, for the purpose of providing high strength and allowing for withstanding high temperature operation.

These are provisional nonstatutory double patenting rejections.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Matheny 5,735,673 and Freeman are each cited to show a rotor blade for a gas turbine engine, comprising: a rotor blade pair comprising a mount, a first airfoil and a second airfoil; the mount comprising a forked body with a first leg and a second leg; the first airfoil connected to the first leg; and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil. These references could also have been applied as they anticipate at least claim 1 under 35 U.S.C. 102, but are not applied at this time in order to avoid multiple rejections.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 8, none of the prior art or record discloses or suggests the first platform segment is configured with a first bore extending radially through the first platform segment, and the first leg projects radially through the first bore to the first airfoil; and the second platform segment is configured with a second bore extending radially through the second platform segment, and the second leg projects radially through the second bore to the second 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745